Case: 12-12160          Date Filed: 12/27/2012   Page: 1 of 2

                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-12160
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 1:11-cr-20852-JAL-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff - Appellee,

                                                  versus

FELIX AMERICO GIL,

lllllllllllllllllllllllllllllllllllllll                                lDefendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (December 27, 2012)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

         Margaret Foldes, appointed counsel for Felix Gil, has moved to withdraw
              Case: 12-12160     Date Filed: 12/27/2012    Page: 2 of 2

from further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967). Our independent review of the record reveals a

clerical error in the judgment. Gil pleaded guilty to Counts I, II, and III of the

indictment. The written judgment reflects that he was convicted of all three

counts, but lists only the corresponding statute for Count I, transfer of fraudulent

identification documents in violation of 18 U.S.C. § 1028(a)(2). It should also

identify the corresponding statutes for Counts II and III: furnishing a fraudulent

passport in violation of 18 U.S.C. § 1543, and possession of a fraudulent entry

document in violation of 18 U.S.C. § 1546(a). Cf. United States v. James, 642

F.3d 1333, 1343 (11th Cir. 2011) (vacating and remanding where the judgment

cited the incorrect statute under which the defendant was convicted).

      Aside from this clerical error, our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct. We

VACATE AND REMAND for the limited purpose of entering a judgment in

conformity with the indictment and guilty plea. Because independent examination

of the entire record reveals no other arguable issues of merit, however, counsel’s

motion to withdraw is GRANTED and Gil’s convictions and sentences are

otherwise AFFIRMED.




                                           2